Citation Nr: 0723344	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for compression 
fracture of the dorsal spine as provided by 38 U.S.C.A. 
§ 1151, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to December 
1951.  

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a higher rating than 10 percent for 
residuals of compression fractures of the dorsal spine.  The 
veteran's claim for a higher rating was received on September 
24, 2003.  During the pendency of the appeal the criteria for 
rating disability of the spine was amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51456 (2003) and 69 
Fed. Reg. 32450 (2004).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.  

The old criteria for rating a compression fracture of the 
dorsal spine, directed that in cases without cord 
involvement, with definite limited motion or muscle spasm, 10 
percent was added if there was demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  That was in addition to the 10 percent rating 
provided for either moderate or severe limitation of motion 
of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2003).  

The new criteria provide, in part, for a 20 percent rating 
when there is muscle spasm or guarding severe enough to 
result in abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 (2006).  

The findings of the November 2003 and January 2004 VA 
examinations reports did not address all the criteria set out 
above.  For that reason the veteran's claim must be remanded 
to afford him an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since 2002 for his 
residuals of compressions fracture of the 
dorsal spine.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
describe the symptoms of the veteran's 
service connected disability and report 
range of motion of the thoracolumbar 
spine in degrees.  The report should 
reflect whether the veteran's service-
connected compression fracture of the 
dorsal spine resulted in any demonstrable 
deformity of the vertebral body or any 
abnormal spinal contour such as 
scoliosis, reversed lordosis, and/or 
abnormal kyphosis from muscle spasm or 
guarding, or otherwise.  

3.  Thereafter, the claim should be re-
adjudicated.  If the  claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




